Citation Nr: 1113511	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-22 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1969 to March 1971.  He died in May 2005.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied her cause-of-death claim.

Other records show the Veteran earlier had filed a claim for service connection for cancer in April 2005, which has not been adjudicated.  The appellant filed her claim for accrued benefits in June 2005 to continue this pending claim.  So this claim is referred to the RO for initial adjudication since the Board does not currently have jurisdiction to consider it.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in June 1995; they were still married and cohabiting at the time of his death in May 2005.

2.  The Veteran died of adenocarcinoma of the pancreas and liver, an earlier biopsy indicated that the primary site was most likely in the bowel.

3.  The Veteran had no service-connected disabilities at the time of his death.

4.  The weight of the evidence is against finding that his death was in any way related to his military service or a result of a service-connected disability.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(k), 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Regarding claims for Dependency and Indemnity Compensation (DIC) benefits, including for cause of death, § 5103A Veterans Claims Assistance Act (VCAA) notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant was sent a VCAA notice letter in June 2005, prior to initially adjudicating her cause-of-death claim in January 2006, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter advised her of the type of evidence needed to substantiate her claim and explained what evidence VA was obligated to obtain or to assist her in obtaining and what information or evidence she was responsible for providing.  38U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The notice did not comply with Hupp (indeed, Hupp had not yet been issued), as the letter did not specifically notify her that the Veteran had no adjudicated service-connected disabilities at the time of his death.  However, as she had filed an earlier application for VA compensation in August 1996, on his behalf as his Custodian, and had received a rating decision in October 1996 indicating he had no service-connected disabilities, she was aware of this fact.  In other words, she had actual knowledge of this fact.  In Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Court held that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

Moreover, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Supreme Court of the United States also held in that the pleading party appellant, not VA, has the evidentiary burden of proof in showing why a VCAA notice error in timing or content is prejudicial - meaning outcome determinative of the claim.  This holding of the Supreme Court overturned the lower Federal Circuit Court's holding in Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), that any error in a VCAA notice, concerning any element of a claim, is presumed prejudicial, and that VA then has the onus or burden of rebutting this presumption.  Here, the appellant and her representative have not alleged any prejudicial error in the VCAA notice she received (or did not receive), including in terms of the requirements set forth in Hupp.  It also was even more recently held in Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010) that after a notice error is found (this case, incidentally, concerned an increased-rating claim rather than for service connection), the appellant's burden to demonstrate prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.

As for the duty to assist, the RO obtained the Veteran's service treatment records (STRs) and the private treatment records from Blount Memorial Hospital cited by the appellant.  She also submitted a copy of his death certificate.  VA has done everything reasonably possible to assist her with her claim for death benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). 

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim).  

Here, the appellant is contending that exposure to Agent Orange in Vietnam caused or contributed substantially or materially to the Veteran's death.  The specific cancers from which he suffered were diagnosed many years after military service ended and have not been etiologically linked to Agent Orange exposure.  It is only the appellant's lay opinion of this cause-and-effect correlation, which, since unsubstantiated, is insufficient proof of causation where the specific type of condition at issue is not readily amenable to probative comment regarding its diagnosis or etiology.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, the Board is satisfied the duty to assist has been met.  38 U.S.C.A. § 5103A.


II.  Service Connection for the Cause of the Veteran's Death

As the basis of her claim, the appellant alleges the Veteran's terminal conditions, liver and pancreatic cancer, are the result of his exposure to Agent Orange in Vietnam.  For the reasons and bases discussed below, however, the Board instead finds that the weight of the competent and credible evidence of record is against this posited correlation, so her claim must be denied.

The law provides DIC for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

The Veteran in this case had no adjudicated service-connected disabilities at the time of his death in May 2005.  His military personnel records show he was stationed in Vietnam from October 2, 1969 to November 5, 1969.  Although during his lifetime he had filed several claims predicated on exposure to Agent Orange while there, the conditions from which he suffered were not presumptively linked to herbicide exposure and his claims were denied.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of the Veteran's death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

It is recognized that there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

As mentioned, the death certificate indicates the Veteran died in May 2005.  It lists his primary cause of death as adenocarcinoma (cancer) of the pancreas and liver.  So to establish her entitlement to cause-of-death benefits, the appellant must somehow link this fatal cancer to his military service, either directly, presumptively, or secondarily to a service-connected disability.  Cf. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  See, too, Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating that, when determining whether a claimant is entitled to service connection, so including for cause of death, all potential theories of entitlement must be considered).

The Veteran's STRs, however, are completely unremarkable for any indications of cancer, either in the way of a relevant subjective complaint (pertinent symptom, etc.) or objective clinical finding such as a relevant diagnosis.  His STRs are particularly unremarkable for any liver or pancreas-related complaint and show negative urinalysis for sugar and albumin in June 1968 and March 1971.  Thus, as his STRs show no complaints, treatment or diagnosis of cancer, these records provide evidence against the notion this condition was incurred in service, so in turn also tend to go against the widow-appellant's derivative cause-of-death claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

As well, there is no evidence of a malignant tumor (cancerous lesion) within one year of the Veteran's discharge from service, meaning by March 1972, certainly not to the required compensable degree of at least 10-percent disabling, to otherwise warrant presuming his fatal cancer was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Rather, the Veteran's post-service medical records show he first received a diagnosis of cancer of the liver and pancreas in April 2005, some 24 years after his separation from active duty service.  This 24-year lapse between the conclusion of his active duty military service and the onset of his symptoms and diagnosis provides additional evidence against his appellant-widow's derivative cause-of-death claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, the appellant has failed to show continuity of symptomatology associated with the fatal cancer during those intervening years following service up to that initial diagnosis to otherwise support service connection for this condition.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of linking a current disability (including, as here, an ultimately terminal disability) to service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

The appellant has posited the theory that Agent Orange exposure caused the Veteran's ultimately fatal cancer.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, such as the dioxin in Agent Orange, unless there is affirmative evidence establishing that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).


If a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  These diseases include chloracne or other acneform disease consistent with chloracne, Type II (adult-onset) Diabetes Mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

In April 2005, there were diagnoses of malignancies of the liver and of the head of the pancreas.  A pathology report indicates that the most likely primary site of this cancer was in the bowel.  And as pointed out above, cancer of the digestive tract, liver and pancreas are not covered by the presumption of causation due to Agent Orange exposure.  As the Veteran's cancer was located in the liver and pancreas and believed to have originated in his bowel, his terminal cancer is not covered under the presumption for Agent Orange exposure.

There equally is no medical evidence in the file otherwise associating this fatal cancer to said exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a claimant from establishing service connection with proof of actual direct causation).  The Court since has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The appellant is competent to describe her observations of the Veteran's health during the years since his military service ended, especially since she was married to him in 1995 and therefore had occasions to make these personal observations.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  She is not, however, competent to diagnose cancer or provide probative comment on its etiology as these are questions requiring medical knowledge and expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  The appellant has not indicated that she has any medical training or expertise.  She also has claimed that the Veteran's terminal adenocarcinoma of the liver, pancreas, and biliary tract is a form of non-Hodgkin's lymphoma or alternately should be considered as diabetes mellitus.  But for essentially this same reason, she is not competent to make a medical diagnosis of non-Hodgkin's lymphoma or diabetes mellitus and there is no evidence in the file suggesting the Veteran had received a diagnosis of either condition prior to his death or as reason for his death.

Therefore, the evidence in favor of the appellant's claim is her unsubstantiated opinion that the Veteran's terminal cancer was related to Agent Orange exposure.  Whereas the evidence against her claim is no relevant complaints in service or for many years after service, or any pertinent diagnosis, and the Secretary's Notice that service connection specifically is not warranted on a presumptive basis for colorectal, liver, or pancreatic cancer due to Agent Orange exposure.  This determination not to include this type of cancer on the list of diseases presumptively associated with Agent Orange exposure was based on the results of extensive medical research and studies in this area, so not just on mere lay opinion.


The appellant's lay testimony therefore must be balanced against the other evidence of record, including especially these medical research findings.  Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).  Therefore, in weighing her lay testimony against the STRs and the Secretary's Notice, the Board finds the latter are more probative of the determinative issue of causation.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.).

As there is no evidence in the STRs to support direct causation, no manifestation of the fatal cancer to the required compensable degree within one year of service to support presumptive causation, and no evidence to support presumptive service connection due to the Veteran's Vietnam service, the Board finds that the weight of the evidence is against linking his fatal cancer to his military service.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  And as the preponderance of the evidence is against her claim, the doctrine of reasonable doubt is not for application, and her claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

The claim for service connection for the cause of the Veteran's death is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


